EXHIBIT 10.1
 


THE BRINK’S COMPANY
 
AMENDED AND RESTATED KEY EMPLOYEES INCENTIVE PLAN
 
1.   PURPOSE. The Amended and Restated Key Employees Incentive Plan (the “Plan”)
of The Brink’s Company (the “Company”) represents a continuation of the
Company’s compensation policies and practices generally observed by it in the
past. The purpose of the Plan is to provide greater incentives for certain key
executive, management, professional and technical employees, including certain
officers, whose performance in fulfilling the responsibilities of their
positions can significantly affect the profitable growth of the Company or its
operating units. The Plan provides an opportunity to earn additional
compensation in the form of cash incentive payments based on the employee’s
individual performance, results achieved by the Company (or appropriate
Operating Group), and/or by the operating or staff unit for which the employee
performs services.
 
2.   ADMINISTRATION.  The Plan shall be administered by the Chief Executive
Officer of the Company, subject to the provisions of the Plan, and subject to
overall policy and administrative guidelines as the Compensation and Benefits
Committee of the Company’s Board of Directors (the “Committee”) shall adopt
annually as respects each Plan year; provided that the provisions of Appendix A
shall be administered as provided in Section 2 of Appendix A.
 
3.   ELIGIBILITY FOR PARTICIPATION.  Prior to March 1st (or such later date as
the Chairman of the Committee shall approve) of each year the Chief Executive
Officer shall submit to the Committee for its review and approval a list of key
managerial, professional or technical employees of the Company or any of its
subsidiaries proposed for participation in the Plan for such year, together with
relevant information as to the identity and qualifications of such proposed
participants, based upon advice from appropriate levels of management. From time
to time thereafter the Chief Executive Officer may during such year propose any
other employee or employees for participation in the Plan for such year, subject
to review and approval by the Committee.
 
The selection of an employee for participation in any year shall not constitute
entitlement either to an incentive payment under the Plan for that year nor to
selection for participation in any subsequent calendar year. Unless otherwise
determined by the Committee in its sole discretion, an employee shall not be
eligible for any incentive payment with respect to a particular year if he or
she ceases to be an employee prior to the end of such year. Directors of the
Company who are not officers of the Company or any of its subsidiaries shall not
be eligible for participation in the Plan.
 
4.   DETERMINATION OF TARGET INCENTIVES.  At the time of the initial selection
of an employee for participation in the Plan for a particular year, the Chief
Executive Officer shall determine a target incentive or a target incentive range
for that employee (other than the Chief Executive Officer) with respect to that
year; provided that for senior executives the Chief Executive Officer shall
submit a recommended target incentive or target incentive range to the Committee
for
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
review and approval. Each incentive or range (which shall give effect to
limitations prescribed pursuant to the last paragraph of Section 5 below) shall
be indicative of the incentive payment which the employee might expect to
receive on the basis of strong performance by such employee, by the Company (or
Operating Group) and by such employee’s operating or staff unit. As promptly as
practicable thereafter, the Chief Executive Officer shall submit to the
Committee for its review and approval (i) a general description of the
performance standards and objectives which formed the basis for such target
incentive range and the weighing of those standards and objectives in relation
to individual performance, and (ii) an estimate of the aggregate amount that
might be payable for that year under the Plan. The Committee shall determine a
target incentive or a target incentive range, if any, as well as the performance
standards, objectives and weightings, for the Chief Executive Officer. In so far
as practicable, such review by the Chief Executive Officer with the Committee,
and such Committee determinations with respect to the Chief Executive Officer,
shall take place at the time when the list of proposed participants in the Plan
is initially submitted as provided in Section 3 above. Thereafter, the Chief
Executive Officer shall keep the Committee advised with respect to any material
changes, upward or downward, in the estimate of the aggregate amount payable.
 
5.   CASH INCENTIVE PAYMENTS; LIMITATIONS.  Promptly after the end of each year,
the performance of each employee selected for participation in the Plan for that
year, as well as the performance of the Company (or appropriate Operating Group)
and the employee’s operating or staff unit, shall be evaluated in accordance
with the overall policy and administrative guidelines adopted pursuant to
Section 2 above. The Chief Executive Officer shall, on the basis of such
evaluation, determine whether a cash incentive payment shall be made to such
employee (other than the Chief Executive Officer) for that year, and, if so, the
amount of such payment, subject to review and consultation with the Committee.
The Committee shall review and approve (which approval may in the Committee’s
sole discretion be made subject to the further approval of the Board of
Directors) the Chief Executive Officer’s determinations with respect to
incentive payments for senior executives (other than the Chief Executive
Officer). With respect to the aggregate amount, if any, of all cash incentive
payments to be made for such year, the Committee shall submit its
recommendations to the Board of Directors. The Committee shall also be
responsible for recommending to the Board of Directors any incentive payment
with respect to the Chief Executive Officer and any other officers who are also
directors of the Company. The Board shall approve any such payments, as well as
the aggregate amount, if any, of all other incentive payments for such year. The
Chief Executive Officer shall, if necessary, adjust the amount of individual
payments in conformity with the actions taken by the Board of Directors. Each
payment made under the Plan for a particular year shall be made as soon as
practicable after such Board approval and, for Plan participants who are U.S.
taxpayers, no later than March 15th immediately following the end of the first
calendar year in which such award was earned and vested.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
The Committee may from time to time establish for any year criteria (whether
based on pre-tax income, return on investment or a percentage of salary or on
other factors) by which the aggregate amount of all incentive awards or the
amount of individual awards for such year shall be limited. In no event,
however, shall any award for any year to any participant in the Plan exceed an
amount equal to 200% of such participant’s base salary (i.e., regular salary
exclusive of any bonuses, commissions, amounts credited or paid under any
benefit plan of the Company or any of its subsidiaries, and such other
compensation as may from time to time be excluded by the Committee for purposes
hereof) for such year.
 
6.   NON-ASSIGNABILITY, ETC.  No employee, no person claiming through such
employee, nor any other person shall have any right or interest under the Plan,
or in its continuance, or in the payment of any amount under the Plan, unless or
until all the provisions of the Plan, the rules adopted thereunder, and any
restrictions and limitations on the payment itself have been fully complied
with. No rights under the Plan, contingent or otherwise, shall be transferable,
assignable or subject to any pledge or encumbrance of any nature, nor shall the
Company or any of its subsidiaries be obligated, except as otherwise required by
law, to recognize or give effect to any such transfer, assignment, pledge or
encumbrance.
 
7.   GENERAL PROVISIONS.  The benefits provided for employees under the Plan
shall be in addition to, and in no way preclude, other forms of compensation to
or in respect of such employees. However, the selection of an employee for
participation in the Plan shall not give such employee any right to be retained
in the employ of the Company or any of its subsidiaries, either for any part of
the year for which he or she may have been selected to participate in the Plan
or for any subsequent period.
 
The right of the Company and of each such subsidiary to dismiss or discharge any
such employee at any time is specifically reserved.
 
All payments made pursuant to the Plan shall be subject to all applicable
governmental laws, rules and regulations and shall be subject to withholding in
respect of income and other taxes required by law to be withheld.
 
All payments made pursuant to the Plan shall be subject to the terms and
conditions of The Brink’s Company Compensation Recoupment Policy, as may be
amended from time to time, and any successor policy thereto and the provisions
thereof are incorporated in the Plan by reference.
 
8.   AMENDMENT OR TERMINATION.  Subject to Section 5 of Appendix A, the Board of
Directors of the Company may from time to time amend any of the provisions of
the Plan, or may at any time terminate the Plan, but no amendment or termination
shall serve to cancel any incentive payment for any year which has been approved
by the Board. All actions taken in conformity with the Plan shall be final,
conclusive and binding on all parties, including employees participating in the
Plan.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
All actions of the Board of Directors under the Plan shall be taken at a meeting
thereof, a quorum being present, by a majority of the directors present who are
not officers or employees of the Company or any of its subsidiaries.
 
9.   EFFECTIVENESS; SHAREHOLDER APPROVAL.  The Plan shall first be effective
with respect to incentive payments to be made for the 2012 Plan year; provided
that the Plan shall not become effective, and no incentive payments shall be
made hereunder, unless and until the Plan is approved by the shareholders of the
Company.
 
 
 
 
 


 
4

--------------------------------------------------------------------------------

 


APPENDIX A
 
INCENTIVE PAYMENTS TO MEMBERS OF THE EXECUTIVE GROUP
 
1.   APPLICABILITY.  Notwithstanding any provision of the Plan or the overall
policy and administrative guidelines adopted pursuant to Section 2 of the Plan
to the contrary, any incentive payments made under the Plan to members of the
Executive Group shall be subject to the provisions of this Appendix A.
 
For purposes of this Appendix A, “Executive Group” shall mean every person who
is expected by the Committee to be both (i) a “covered employee” as defined in
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), as
of the end of the taxable year in which the applicable incentive payments may be
deducted by the Company, and (ii) the recipient of compensation of more than
$1,000,000 (as such number appearing in Section 162(m) of the Code may be
adjusted by any subsequent legislation) for that taxable year.
 
2.   ADMINISTRATION.  The provisions of this Appendix A shall be interpreted and
administered by the Committee in a manner consistent with the requirements for
“performance-based compensation” under Section 162(m) of the Code; provided that
if any member of the Committee is not an “outside director” within the meaning
of Section 162(m)(4) of the Code, then the provisions of this Appendix A shall
be administered by a subcommittee of the Committee, composed solely of two or
more outside directors of the Company, and references in this Appendix A to “the
Committee” shall be deemed to refer to such subcommittee.
 
3.   INCENTIVE PAYMENTS.  Subject to the limitation set forth in the last
sentence of Section 5 of the Plan, the incentive payments made under the Plan
with respect to any Plan year to (i) any member of the Executive Group who is
the Chief Executive Officer at any time during such Plan year shall equal 1.5%
of Non-GAAP Segment Operating Profit for such Plan year, as reported in the
management’s discussion and analysis with respect to the Company’s consolidated
financial statements as filed with the U.S. Securities and Exchange Commission,
and (ii) any member of the Executive Group who is not the Chief Executive
Officer at any time during such Plan year shall equal 0.5% of Non-GAAP Segment
Operating Profit for such Plan year, as reported in the management’s discussion
and analysis with respect to the Company’s consolidated financial statements as
filed with the U.S. Securities and Exchange Commission; provided that no
incentive payments shall be made to the members of the Executive Group with
respect to a Plan year unless the Committee approves the applicable performance
goal set forth in clause (i) or (ii) for such Plan year no later than 90 days
after the commencement of such Plan year. The Committee shall have discretion to
determine the conditions, restrictions or other limitations, in accordance with
and subject to the terms of the Plan and Section 162(m) of the Code, on the
payment of incentive payments to members of the Executive Group. The Committee
shall have the right to reduce the amount payable under this Section 3 in
accordance with any standards contained in the Plan or the overall policy and
administrative guidelines adopted pursuant to Section 2 of the Plan or on any
other basis (including the Committee’s absolute
 
 
 
 

--------------------------------------------------------------------------------

 
 
discretion). Neither the Committee nor the Board of Directors shall have any
authority under the Plan to increase the amount payable under this Section 3.
 
4.   COMMITTEE CERTIFICATION.  Before any incentive payment under the Plan is
paid to a member of the Executive Group, the Committee shall certify in writing
(by resolution or otherwise) (i) the amount of Non-GAAP Segment Operating Profit
for the Plan year, (ii) that the incentive payment to be paid does not exceed
the applicable amount set forth in the first sentence of Section 3 of this
Appendix A and (iii) that any other material terms of the Plan for the payment
of the incentive payment were satisfied.
 
5.   AMENDMENT.  Notwithstanding Section 8 of the Plan, no amendment shall be
made to Section 3 of this Appendix A or this Section 5 without shareholder
approval, and any amendment to this Appendix A shall comply with all applicable
requirements for exemption under Section 162(m) of the Code.
 


 
 

--------------------------------------------------------------------------------

 

